Citation Nr: 1602448	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  05-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative right plantar fasciitis with heel spurs.

2.  Entitlement to a rating in excess of 20 percent for postoperative left plantar fasciitis with heel spurs.

(The issues of entitlement to an initial compensable rating prior to June 4, 2008, for a 10 percent rating for painful scar of the left and right feet associated with left and right plantar fasciitis with heel spur; entitlement to an initial, compensable rating for residuals of right toe injury; service connection for residuals of a vasectomy; service connection for hypertension; service connection for left elbow disability; service connection for degenerative joint disease (DJD) with chronic neck pain; service connection for right shoulder disability; service connection for gastritis; service connection for DJD and degenerative disc disease (DDD) of the lumbar spine; service connection for chondromalacia of the right knee; service connection for chondromalacia of the left knee; and entitlement to an initial, compensable rating for bilateral hearing loss, are the subject of a separate decision of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran and Dr. C.B.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2008, the Veteran testified at a Board hearing in Washington, D.C., before Veterans Law Judge Jacqueline E. Monroe.  In July 2008, the Board granted separate 10 percent ratings for, respectively, painful scar of the left foot associated with left plantar fasciitis with heel spurs and painful scar of the right foot associated with right plantar fasciitis with heel spurs.  The Board remanded the other issues on appeal and also remanded the case again in January 2012.  In January 2015, the Veteran testified at another Board hearing in Washington, D.C., before Veterans Law Judge S. L. Kennedy.  At that time, the Veteran and his representative clarified that he was not seeking a higher rating for painful scars of the feet, but rather was seeking an earlier effective date as to the 10 percent rating, and discussed that issue during the hearing.  The effective date issues, as noted, are the subject of a separate Board decision.

Normally when a claimant testifies before a Veterans Law Judge regarding an issue he or she has a right to have the same Veterans Law Judge sign the decision regarding the matter.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707) (Veterans Law Judges who participate in hearings must participate in making the final determination of the claim involved.).  In cases where there is more than one hearing, a panel decision is created so that three Veterans Law Judges can sign the decision, and the Appellant is also offered the opportunity to testify at a third hearing, since the panel signing the decision consists of three Veterans Law Judges.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that a claimant is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  However, at his January 2015 Board hearing, the Veteran waived having a third hearing on the two issues listed on the front page of this decision for which he testified at two separate Board hearings, and he agreed to have the decision on those issues made by Judge Kennedy, Judge Monroe, and then a third Judge (Judge Jones) who did not hold a hearing on these matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran is service-connected for postoperative right and left plantar fasciitis with heel spur.  The Veteran has received private medical treatment and has undergone VA examinations.  In a March 2005 letter, Dr. T.M. documented the complaints of pain and also noted that the Veteran had a positive Tinel sign with percussion of the tibial nerve at the medial aspect of the ankles.  The physician indicated that the Veteran had tarsal tunnel syndrome, as shown on nerve conduction tests, as well as plantar fasciitis with heel spur syndrome.  A subsequent November 2005 VA examination also noted that the Veteran had both problems, with numbness that radiated up both legs.  In January 2007, another private report also noted that the Veteran had ankylosis in plantar flexion of 35 degrees in the right ankle and 40 degrees of the left ankle with dorsiflexion restricted to 10 degrees.  It was further noted that the calcaneal spurs extended well into the plantar fascia which was further aggravated by pes planus and the fact that the antalgic gait had accelerated degeneration of the hallux joint, bilaterally.  By his next May 2007 VA examination, it was indicated that the Veteran used both a cane and a wheelchair for ambulation assistance.  The examiner stated that right ankle impairment was due to an inservice injury and was not due to his plantar fascitis and pes planus.  

In June 2012, the Veteran was afforded another VA foot examination with peripheral nerve evaluation.  At that time, the Veteran also reported having numbness in his forefoot.  The examiner opined that the nerve damage/numbness was not present post-operatively (after plantar fascia release) and that the foot examination did not demonstrate any post-operative complications of numbness or nerve damage.  The examiner opined that the complaints of numbness were not due to the plantar fasciitis and were more likely caused by tarsal tunnel syndrome and his spine condition.  

However, at his recent 2015 Board hearing, Dr. C.B. testified that the Veteran's pain and tenderness in his arch and metatarsals and his flat feet, the neurological damage, and the ankle impairment should all be assigned ratings under different diagnostic codes.  Dr. C.B. explained that the Veteran had lost the arch in his feet causing flat feet.  He indicated that because the bones are held together by a tendon (the fascia), when the fascia stretches and the foot starts to collapse, it produces flat feet.  Dr. C.B. also stated that the Veteran had varus deformity giving a "kind of duck look to his feet."  Dr. C.B. also submitted a report following a physical examination after the hearing, reinforcing his points.  In sum, he indicated that the service-connected bilateral foot disabilities covered orthopedic disability of the ankles and feet, as well as neurological impairment.

The Veteran's bilateral plantar fasciitis with heel spurs is rated under Diagnostic Code 5020-5271, which provides ratings based on loss of ankle motion.  See 38 C.F.R. § 4.71a (2015).  However, service connection is not in effect for any related ankle impairment.  As noted, Dr. C.B. maintains that ratings are warranted for the ankles, feet, and neurological impairment, separately (i.e., three separate ratings per foot).  The matter of service connection and a separate rating for ankle impairment has been raised by the record.  Parenthetically, the Board does note further that service treatment records document a June 1978 right ankle sprain and treatment.  In addition, the matter of whether the tarsal tunnel syndrome is etiologically related to the ankle disability, the plantar fasciitis disability, or both, should be resolved.  Because recent medical evidence indicates that disability at issue involves orthopedic disability of the feet and ankles as well as neurological impairment, additional examination is necessary.  Then, the AOJ must consider ratings under Diagnostic Codes 5276 (flatfoot) and 5284 (foot injuries), both of which provide higher ratings than currently assigned, and any other codes deemed appropriate based on the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic and neurological examination by an appropriate clinician to determine the nature and extent of any current service-connected bilateral plantar fasciitis with heel spurs to include any associated disability of the bilateral ankles.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current ankle disability(ies) had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should discuss the Veteran's inservice ankle findings, including the initial June 1978 right ankle sprain and subsequent treatment.  

The examiner should examine the Veteran's bilateral plantar fasciitis with heel spurs and should specifically identify all associated orthopedic disability of the feet and ankles, to include pes planus, as well as all associated neurological impairment, to include tarsal tunnel syndrome.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for feet/ankles.    

Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  In readjudicating the Veteran's claim, the examiner should address whether separate ratings are appropriate for orthopedic and neurological disabilities of the bilateral feet and whether service connection and separate ratings for bilateral ankle disability are appropriate.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________          ______________________________
         Jacqueline E. Monroe                                                     John Z. Jones
          Veterans Law Judge,                                                 Veterans Law Judge,
      Board of Veterans' Appeals                                   Board of Veterans' Appeals


______________________________
S. L. Kennedy
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

